Citation Nr: 9925858	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) which denied service 
connection for the cause of the veteran's death.  The 
appellant is currently represented by the Veterans of Foreign 
Wars of the United States


REMAND


The requisition and consideration of medical records that are 
possibly relevant to an issue on appeal is necessary for the 
adjudication of the case.  Also, the duty to assist a 
claimant in filing an application for VA benefits under 
38 U.S.C.A. § 5103(a) (West 1991) includes the duty to 
request information, which may be pertinent to the claim.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist a claimant in filing a claim 
pertains to relevant evidence which may exist or could be 
obtained).  Decisions of the Board must be based on all of 
the evidence available.  38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 1998).  

The death certificate indicates that the veteran died while 
he was an inpatient at St. Dominic-Jackson Memorial Hospital, 
in Jackson, Mississippi.  It lists the cause of the veteran's 
death as cardiovascular collapse due to atherosclerotic heart 
disease.  

The evidentiary record is devoid of hospital records, 
clinical treatment records and nursing reports covering the 
veteran's last hospitalization and the time period pertaining 
to the treatment immediately proceeding his death.  It does 
not appear that the RO has attempted to obtain these records, 
nor that it has requested the appellant's assistance in 
developing her claim, at all.

Accordingly, the case is remanded for the following actions:

1.  The RO should contact the appellant 
and request that she provide a list with 
the names and addresses of all private 
physicians and/or medical facilities 
where the veteran was provided medical 
treatment prior to his death.  After 
securing appropriate releases from the 
appellant, the RO should make the 
necessary arrangements to secure copies 
of records from all the private sources 
listed.  The Board is particularly 
interested in obtaining the records of 
the veteran's terminal hospitalization at 
the St. Dominic-Jackson Memorial Hospital 
in March 1997, and all the records of any 
treatment afforded to the veteran at the 
Moak-Massengill Clinic, in Brookhaven, 
Mississippi.
All records received in response to the 
request should be associated with the 
claims folder.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.  All records of any VA 
medical treatment afforded to the veteran 
should also be obtained and associated 
with the claims folder.  

2.  After completion of the foregoing, 
the RO should readjudicate the 
appellant's claim of service connection 
for the cause of the veteran's death with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO as a result of this remand.  If 
the RO determines that further medical 
expert opinion is required, such opinion 
should be obtained.  

3.  The appellant is hereby informed that 
she has a right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).   She is further advised that she 
should assist the RO, to the extent 
possible, in the development of her 
claim, and that failure to cooperate may 
result in an adverse decision.  Wood v. 
Derwinski, 1 Vet.App. 191, 193 (1991).

4.  The appellant is further placed on 
notice that she has a duty to submit 
evidence of a well-grounded claim for 
service connection for the cause of the 
veteran's death.  Such evidence should 
consist of competent evidence linking the 
veteran's fatal illness to service or a 
service-connected disability.  

If the claim is denied, the appellant and her representative 
should be provided with a supplemental statement of the case.  
The appellant must be afforded an opportunity to reply 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




